Title: From George Washington to the United States Senate and House of Representatives, 28 January 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] January 28th, 1790
Gentlemen of the Senate and House of Representatives.

I have directed my Secretary to lay before you the copy of an Act of the Legislature of Rhode Island and Providence Plantations, entitled “An Act for calling a Convention to take into consideration the Constitution proposed for the United States, passed on the 17th day of September A.D. 1787, by the General Convention held at Philadelphia,”—together with the copy of a letter accompanying said Act, from His Excellency John Collins Governor of the State of Rhode Island and Providence Plantations to the President of the United States.

The originals of the foregoing act and letter will be deposited in the Office of the Secretary of State.

Go: Washington

